Bissell, J.
A new trial is moved for, in this case, on the ground, that the admissions of Benjamin Coit, one of the de*12fendants, were improperly excluded from the consideration of the jury.
The debt on which the action is brought, was contracted in 1801; and the object of the evidence offered was, to remove the bar created by the statute of limitations.
The case was before this Court, at the last term, on the defendant’s motion ; and a new trial was granted, on the ground that the Judge had instructed the jury, that these same admissions of Benjamin Coit were good and sufficient, to take the case out of the statute of limitations.
In giving the opinion of the Court, in that case, Daggett, J. remarks: “ It appears, in this case, that there was a joint agency, conducted by the defendants, and ended more than twenty years before the admissions of Benjamin Coit. It also appears, that he procured the commencement of the suit, and in some way, no matter how, promises himself an advantage, by a recovery against the defendant, Elisha Tracy. To declare that acknowledgments, made under such circumstances, shall have the effect of removing the bar, would be a perversion of the principles, on which such testimony is admitted.” 8 Conn. Rep. 268. 277.
The principles adopted in that decision, seem to me to be entirely decisive of the present motion. The circumstances under which the testimony was offered, have not changed. The evidence offered, on both trials, is precisely the same. It is all in writing, and consists of the letters of Benjamin Coit, addressed to the plaintiff. His interest is the same as on the former trial; and now, as then, his admissions constitute all the evidence adduced to remove the bar. That they are not sufficient for that purpose, has been already decided. Can we now say, they are sufficient ? If not, it is difficult to see upon what grounds, this motion can be sustained.
It is, however, said, that the evidence was admissible ; that it was the province of the jury to weigh it; and that it ought not to have been withdrawn from their consideration. I think the evidence was strictly admissible ; and that it would have been more in conformity to the decisions, as well as to the usual course of proceeding, for the Judge to have left the evidence to the jury, accompanied with such remarks as the nature and circumstances of the case required. Yet still, his not having done so furnishes no ground for a new trial, if we can see dearly, that substantial justice has been done, and that *13the evidence ought not, and could not, have had the removing the bar. effect of
In the case of Daggett v. Tollman, decided at the last term, in New-Haven county, 8 Conn. Rep. 168. the defendant had pleaded full payment to an action on a note of hand. The only evidence given, on the trial, in support of this plea, was the deposition of one Church. The plaintiff offered the deposition of one Hepburn, to discredit Church. On an objection taken, the deposition was admitted and read in evidence to the jury. This Court held, that the deposition was improperly taken, and ought to have been rejected; yet as we were satisfied from the intrinsic evidence, furnished by Church’s deposition. and from other circumstances, that he was entitled to no credit, we refused to disturb the verdict.
In this case, the effort was to revive a claim, that had Iain dormant, for more than twenty years. The suit was commenced and prosecuted, by the man, whose admissions were alone relied upon to take the case out of the statute, and whose interest was disclosed upon the face of the admissions themselves. Under such circumstances, it can hardly be said, that there was evidence for the jury to weigh. Much less can it be said, that it ought to have procured a verdict for the plaintiff.
The motion for a new trial must, therefore, be overruled.
The other Judges were of the same opinion.
New trial not to be granted.